Case 1:18-cv-08783-NRB Document 111-2 Filed 03/06/20 Page 1 of 10




         Attachment 2
8/30/2019                                                                BarstoolDocument
                                                     Case 1:18-cv-08783-NRB      Sports President Cuffed & Filed
                                                                                               111-2       Booted from Super BowlPage
                                                                                                                   03/06/20      LIII 2 of 10




   Judge Mathis Video of Alleged                Hot Girls Summer -- Guess                 Armed Robbery Video Shows   Kristina Schulman vs. Kara      DeMarcus Cousins' ACL
       Spit Attack on Valet                                Who!                              Defiant Bar Customer        Del Toro ... Who'd You     Surgery Is Hurdle with Arrest
                                                                                           Smoking and Using Phone    Rather?! (Hay Girl Edition)              Warrant



                                 Barstool Sports President Cu ed & Booted from Super Bowl LIII



                                 BARSTOOL'S PREZ DAVE PORTNOY
                                 CUFFED & BOOTED AT
                                 SUPER BOWL LIII
                                 ... Breaks The 'Ban'
                                       4.1K                       94     2/3/2019 6:16 PM PT




                                                                                                                                                             RAP022468
https://www.tmz.com/2019/02/03/barstool-sports-dave-portnoy-carried-out-cuffed-super-bowl-liii-banned/                                                                              1/9
8/30/2019                                                                BarstoolDocument
                                                     Case 1:18-cv-08783-NRB      Sports President Cuffed & Filed
                                                                                               111-2       Booted from Super BowlPage
                                                                                                                   03/06/20      LIII 3 of 10




                                 The NFL tried telling Barstool Sports to stay away, but the company's president insisted on
                                 attending Super Bowl LIII ... and just got his ass thrown out in handcu s.

                                 Dave Portnoy was hauled away by security Sunday during Maroon 5's hal ime show as he
                                 watched from the stand -- and by hauled, we mean his entire body was literally li ed up and
                                 carried out by a swarm of guards. He was trying to go incognito with a stache and shades.

                                                                                        barstoolsports          View Profile
                                                                                        Mercedes-Benz Stadium




                                                                                             Watch Again on Instagram




                                                                              View More on Instagram




                                                                             159,913 likes
                                                                             barstoolsports

                                                                             #FREEPORTNOY @stoolpresidente
                                                                             view all 3,290 comments

                                                                             Add a comment...




                                                                                                                                                RAP022469
https://www.tmz.com/2019/02/03/barstool-sports-dave-portnoy-carried-out-cuffed-super-bowl-liii-banned/                                                      2/9
8/30/2019                                                                BarstoolDocument
                                                     Case 1:18-cv-08783-NRB      Sports President Cuffed & Filed
                                                                                               111-2       Booted from Super BowlPage
                                                                                                                   03/06/20      LIII 4 of 10
                                 Dave was brought inside and appeared to be getting questioned by security personnel before
                                 armed police o icers cu ed him and escorted him outside. It's unclear if he was ultimately
                                 arrested or not, but Dave and co. definitely knew they weren't allowed in.




                                     Posted by Stu Burguiere
                                     180,056 Views



                                 If you'll recall ... Dave and fellow Barstool employee PFT Commenter got tossed from the
                                 Super Bowl Opening Day Event last week a er o icials discovered they were carrying fake
                                 press passes. Both men were issued criminal trespass warnings by police.

                                                                                                                                                RAP022470
https://www.tmz.com/2019/02/03/barstool-sports-dave-portnoy-carried-out-cuffed-super-bowl-liii-banned/                                                      3/9
8/30/2019                                                                BarstoolDocument
                                                     Case 1:18-cv-08783-NRB      Sports President Cuffed & Filed
                                                                                               111-2       Booted from Super BowlPage
                                                                                                                   03/06/20      LIII 5 of 10
                                 Dave told us he was told he couldn't attend SB LIII, even though he had a ticket. Looks like
                                 he went against the grain and paid the price ... again.



                                                                                SHARE                                TWEET




                                 SEE ALSO
                                                                           Barstool's PFT                                           Barstool Sports
                                                                           Commenter Says                                           Countersues Michael
                                                                           Sean Payton's                                            Rapaport for $400k,
                                                                           Boosting Goodell                                         Defends Herpes
                                                                           Clown Shirt Sales                                        Remarks




                                           DAVE PORTNOY                YOU MIGHT WANT TO RETHINK            CELEBRITY JUSTICE ™       TMZ SPORTS

                                                                                             SUPER BOWL     NFL




                                                            94 COMMENTS
                                                                                           CLICK TO VIEW




                                 HOT VIDEO




                                 MORE FROM


                                                                                                         JAY-Z & NFL
                                                                                                                                                          RAP022471
https://www.tmz.com/2019/02/03/barstool-sports-dave-portnoy-carried-out-cuffed-super-bowl-liii-banned/                                                                4/9
8/30/2019                                                                BarstoolDocument
                                                     Case 1:18-cv-08783-NRB      Sports President Cuffed & Filed
                                                                                               111-2       Booted from Super BowlPage
                                                                                                                   03/06/20      LIII 6 of 10


                                                                                                         LAUNCH INSPIRE
                                                                                                         CHANGE APPAREL ...
                                                                                                         Meek & Meghan Playing
                                                                                                         Kicko Concert
                                                                                                         8/30/2019 8:43 AM PT




                                    EXCLUSIVE DETAILS

                                                                                                         SIMONE BILES
                                                                                                         BROTHER CHARGED IN
                                                                                                         TRIPLE MURDER
                                                                                                         911 : 'They're All Dead'
                                                                                                         8/30/2019 6:39 AM PT




                                    EXCLUSIVE
                                                                                                         JUDGE MATHIS
                                                                                                         VALET RAGE CAUGHT
                                                                                                         ON VIDEO ...
                                                                                                         You Decide If The Judge
                                                                                                         Spat
                                                                                                         8/30/2019 1:00 AM PT




                                                                                                         ARMED ROBBERY VIDEO
                                                                                                         DEFIANT BAR DRINKER
                                                                                                         UNFAZED, LIGHTS CIG
                                                                                                         ... Not Today, Satan!!!
                                                                                                         8/30/2019 7:48 AM PT




                                    EXCLUSIVE

                                                                                                         DEMARCUS COUSINS
                                                                                                         ACL SURGERY IS
                                                                                                         HURDLE WITH ARREST
                                                                                                         WARRANT
                                                                                                         8/30/2019 12:50 AM PT

                                                                                                                                                RAP022472
https://www.tmz.com/2019/02/03/barstool-sports-dave-portnoy-carried-out-cuffed-super-bowl-liii-banned/                                                      5/9
8/30/2019                                                                BarstoolDocument
                                                     Case 1:18-cv-08783-NRB      Sports President Cuffed & Filed
                                                                                               111-2       Booted from Super BowlPage
                                                                                                                   03/06/20      LIII 7 of 10




                                    EXCLUSIVE

                                                                                                         EX-UCLA LB BRELAND BRANDT
                                                                                                         ARRESTED FOR
                                                                                                         DOMESTIC VIOLENCE
                                                                                                         ... Allegedly Pushed GF
                                                                                                         8/30/2019 12:45 AM PT




                                    EXCLUSIVE

                                                                                                         NICHOLAS SPARKS
                                                                                                         Trying To Evict Ex In-Law
                                                                                                         ... YOU'VE MOOCHED
                                                                                                         LONG ENOUGH!!!
                                                                                                         8/30/2019 12:40 AM PT




                                    EXCLUSIVE

                                                                                                         CHARLES OAKLEY
                                                                                                         IT'S EMBARRASSING
                                                                                                         DWIGHT GOT SIGNED
                                                                                                         ... Before Melo
                                                                                                         8/30/2019 12:35 AM PT




                                    EXCLUSIVE

                                                                                                         KURT WARNER
                                                                                                         Calls Out NFL GMs ...
                                                                                                         'GIVE CARLI LLOYD A
                                                                                                         SHOT!!!'
                                                                                                         8/30/2019 12:30 AM PT




                                    EXCLUSIVE

                                                                                                         ROB GRONKOWSKI
https://www.tmz.com/2019/02/03/barstool-sports-dave-portnoy-carried-out-cuffed-super-bowl-liii-banned/   I WANT WWE FIGHT W/                    RAP022473
                                                                                                                                                            6/9
                                                                                                         I WANT WWE FIGHT W/
8/30/2019                                                                BarstoolDocument
                                                     Case 1:18-cv-08783-NRB      Sports President Cuffed & Filed
                                                                                               111-2       Booted from Super BowlPage
                                                                                                                   03/06/20      LIII 8 of 10


                                                                                                         'WIMP' MOJO RAWLEY
                                                                                                         ... I'll Whoop His Ass!!!
                                                                                                         8/30/2019 12:25 AM PT




                                    EXCLUSIVE
                                                                                                         DEBBIE ALLEN
                                                                                                         ACCEPTS LARA
                                                                                                         SPENCER'S MEA
                                                                                                         CULPA ...
                                                                                                         Ballet Is Cool For Boys And
                                                                                                         Girls
                                                                                                         8/30/2019 12:20 AM PT




                                    EXCLUSIVE

                                                                                                         JON LESTER
                                                                                                         CARRASCO KICKED
                                                                                                         CANCER'S ASS
                                                                                                         ... 'I'm Glad He's Back!!!'
                                                                                                         8/30/2019 12:15 AM PT




                                                                                                         GUESS WHO THIS
                                                                                                         BLONDE BEAUTY
                                                                                                         TURNED INTO!
                                                                                                         8/30/2019 12:01 AM PT




                                    EXCLUSIVE
                                                                                                         LOUIE ANDERSON
                                                                                                         I Just Shot 'Coming To
                                                                                                         America 2' ...
                                                                                                         IT'S GONNA MAKE
                                                                                                         BILLION$!!!
                                                                                                         8/29/2019 3:37 PM PT




                                                                                                                                                RAP022474
https://www.tmz.com/2019/02/03/barstool-sports-dave-portnoy-carried-out-cuffed-super-bowl-liii-banned/                                                      7/9
8/30/2019                                                                BarstoolDocument
                                                     Case 1:18-cv-08783-NRB      Sports President Cuffed & Filed
                                                                                               111-2       Booted from Super BowlPage
                                                                                                                   03/06/20      LIII 9 of 10
                                                  New                                                                  Hot




                                    EXCLUSIVE



                                                                                                         ANDY RICHTER
                                                                                                         DIVORCE OFFICIAL
                                                                                                         8/29/2019 5:34 PM PT




                                    EXCLUSIVE

                                                                                                         NFL'S DE'ANTHONY THOMAS
                                                                                                         CUT DEAL TO CLOSE
                                                                                                         WEED CASE
                                                                                                         ... Before Chiefs Signing
                                                                                                         8/29/2019 3:56 PM PT




                                    EXCLUSIVE


                                                                                                         R. KELLY
                                                                                                         PLEASE JUDGE, LET
                                                                                                         ME OUT OF SOLITARY
                                                                                                         8/29/2019 3:01 PM PT




                                    EXCLUSIVE

                                                                                                         NIPSEY HUSSLE
                                                                                                         DAUGHTER DOING
                                                                                                         WELL IN COUNSELING
                                                                                                         ... Custody Trial Date Set
                                                                                                         8/29/2019 3:04 PM PT




                                    EXCLUSIVE


                                                                                                         JWOWW
                                                                                                         'JERSEY SHORE' STAR
                                                                                                         DIVORCE OFFICIAL
                                                                                                         8/29/2019 2:09 PM PT




                                                                                                                                                RAP022475
https://www.tmz.com/2019/02/03/barstool-sports-dave-portnoy-carried-out-cuffed-super-bowl-liii-banned/                                                      8/9
8/30/2019                                                                Barstool
                                                     Case 1:18-cv-08783-NRB       Sports President
                                                                               Document            Cuffed &Filed
                                                                                                111-2      Booted 03/06/20
                                                                                                                  from Super Bowl LIII
                                                                                                                                Page   10 of 10




                                    BREAKING NEWS

                                                                                                         LONZO BALL
                                                                                                         SHADES LAKERS, EX-
                                                                                                         BBB PARTNER
                                                                                                         ... In New Rap Song
                                                                                                         8/29/2019 3:28 PM PT




                                                                                       LOAD MORE STORIES




     ABOUT TMZ                                            CONTACT TMZ                                     SUBSCRIBE

     About TMZ.com                                        Contact Us                                       Email Address
     Privacy Policy                                       Send a Hot Tip
     Terms of Use                                         Careers                                                                             ©2019 EHM PRODUCTIONS,INC. ALL RIGHTS
                                                                                                          FOLLOW                              RESERVED
     AdChoices                                            Advertising Inquiries
                                                          Media Inquiries




                                                                                                                                                               RAP022476
https://www.tmz.com/2019/02/03/barstool-sports-dave-portnoy-carried-out-cuffed-super-bowl-liii-banned/                                                                                9/9
